 LOS ANGELES BLDG. & CONSTRUCTION TRADES COUNCIL279Los Angeles Building and Construction Trades Council; andCarpenters Local UnionNo. 1752, AFL-CIOandMurray W.McDaniel,d/b/a Treasure Homes.Case No. 21-CC-587.De-cember 6, 1963DECISION AND ORDERUpon charges duly filed the General Counsel of the National LaborRelations Board, by the Regional Director for the Twenty-first Re-gion, issued an amended complaint dated May 24, 1963, against LosAngeles Building and Construction Trades Council and CarpentersLocal Union No. 1752, AFL-CIO, herein called the Respondents.The complaint alleged that Respondents had engaged in and wereengaging in unfair labor practices within the meaning of Section8(b) (4) (i), (ii) (A) and (B) and Section 2(6) and (7) of the Na-tionalLabor Relations Act, as amended.Copies of the charges,amended complaint, and notice of hearing before a Trial Examinerwere duly served upon the Respondents,and the Charging Party.With respect to the unfair labor practices, the complaintalleges, insubstance, that Respondents picketed Treasure Homes at its Palomaresconstruction project from November 20 to December 18, 1962, and atitsGrand Avenue construction project from February 1 to March 3,1963, with an object of forcing or requiring Treasure Homes to enterinto an agreement encompassed within and prohibited by Section8 (e) of the Act, and forcing or requiring TreasureHomes to ceasedoing business with Lebo Construction Company, Paul Seagraves andR. C. Joseph, and other persons. Respondents' answers admit certainjurisdictional and factual allegations of the complaint, but deny thecommission of any unfair labor practices.On June 11, 1963, all parties to this proceeding entered into a stipu-lation of facts, and on that date jointly moved to transfer this pro-ceeding directly to the Board for findings of fact, conclusions of law,and issuance of a Decision and Order. The motion states that theparties have waived their rights to a hearing before a TrialExaminer,and to the issuance of an Intermediate Report. The motion also pro-vides that the charge and amended charge, complaintand amendedcomplaint, and stipulation of facts constitute the entire record in thecase.On June 18, the Board granted the parties' motion to transfer thecase to the Board, and on June 27, 1963, approvedan amendment tothe stipulation of facts.Briefs were thereafter filed by both Re-spondents and the General Counsel.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegatedits powers in con-nection with this case to a three-member panel [Chairman McCullochand Members Fanning and Brown].145 NLRB No. 34. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has considered the parties' stipulation of facts, the briefsof the Respondents and the General Counsel, and the entire record inthe case, and hereby makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERMurray W. McDaniel is an individual proprietor doing businessunder the trade name "Treasure Homes."He is engaged in the build-ing and construction industry in San Bernardino County, California,and vicinity, as a general contractor. In the course and conduct of itsoperations, during the period April 4, 1962, to April 30,1963, TreasureHomes entered into contracts for the construction of residential housesand apartments of a total value in excess of $1,000,000.During theperiod May 15, 1962, to May 21, 1963, its total receipts from the sale ofresidential houses and ,apartments exceeded $607,000.During the 12-month period ending May 18, 1963, Treasure Homes purchased andreceived $23,000 worth of materials which originated outside the Stateof California.Respondents admit, and we find, that Treasure Homes is engagedin commerce within the meaning of Section 2(6) and (7) of the Act 1and is further engaged in an "industry affecting commerce" within themeaning of Section 8(b) (4) of the Act,2We find that it will effec-tuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDLos Angeles Building and Construction Trades Council and Car-penters Local Union No. 1752, AFL-CIO, are labor organizations asdefined in Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESAs noted above, Treasure Homes is a general contractor engaged inthe building and construction industry in. and around San BernardinoCounty, California.At the times material herein, Treasure Homeswas engaged in constructing apartment buildings at West GrandAvenue and at Palomares Street, both in Pomona, California.LeboConstruction Company, a cement contractor, Paul Seagraves andR. C. Joseph, framing contractors, and Baxter & Son, a plumbingcontractor, all entered into subcontracts with Treasure Homes forcertain services to be performed at the Grand Avenue and Palomaresconstruction projects.1United State,Tile and Composition Roofers,Damp and Waterproof WorkersA8soc4a-tion, AFL-CIO,Local UnionNo. 57(Atlas Roofing(!o., Inc ),131 NLRB 12672 Sheet Metal Workers International Association,Local UnionNo 299, AFL-CIO, etc(SM Kisner and Sons),131 NLRB 1196 LOS ANGELES BLDG. & CONSTRUCTION TRADES COUNCIL281Treasure Homes is not a party to a collective-bargainingagreementwith either Respondent.On or about June 15, 1962, and again on orabout November 1, 1962,3 Respondents, by their agent,Harris, de-manded that Treasure Homes enter into a form contract which con-tained,inter aZia,the following provisions :IV. The Employer, Developer and/or Owner-Builder agreesthat he shall contract or subcontract work . . . only to aperson,firm, partnership or corporation that is party to an executed,current agreement with the appropriate union having work andterritorial jurisdiction, affiliated with the Council in which areathe work is performed.V. The Employer, Developer and/or Owner-Builderagrees thatin the event he contracts or subcontracts any work . . . thereshall be contained in his contract with the subcontractor a provi-sion that the contractor shall be responsible for the payment ofall wages and fringe benefits provided under the agreement withthe appropriate Union affiliated with the Council. In the eventthat any subcontractor fails to pay the wagesor fringebenefitsprovided under the agreement with the appropriate Union affil-iated with the Council, the Employer, Developer and/or Owner-Builder shall become liable for the payment of suchsums ... .The complaint alleges, and Respondents admit, that the agreementdemanded by Respondents would require TreasureHomes to cease orrefrain from doing business with Lebo, Seagraves and Joseph, andother persons who are not parties to -an agreement with RespondentCouncil, or with an appropriateunion affiliatedwith Council or withthe Building and Construction Trades Department, AFL-CIO.On or about November 18 and 19, 1962, Respondents, by their agent,Harris, renewed their demand that Treasure Homes enter into theform contract with Respondent Council, accompanied by a threat ofpicketing on Treasure Homes' jobsites if the demand was not compliedwith.Because Treasure Homes refused to accede to Respondents'demands, Respondents commenced picketing at the Grand Avenueand Pa^lomares construction projects, with signs that read: "TreasureHomes Unfair to Los Angeles Building and Construction TradesCouncil, AFL-CIO. No Agreement." Moreover, as a consequence ofsuch picketing, individuals employed by Baxter, and by other persons,refused to perform services for their employers at the aforesaidprojects.Treasure Homes has continued to refuse to accede to Re-spondents' demands, and has not signed the form contractreferred toabove.The facts in this case, as the Respondents admit in their brief, donot differ materially from the facts inConstruction, Production c6'Respondents'demands in June and early November 1962 were not themselves allegedas unfair labor practices,and are mentioned herein solely as background. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDMaintenance Laborers Union Local 383, AFL-CIO, et al. (Colson andStevens Construction Co., Inc.),137 NLRB 1650, enforcement denied323 F. 2d 422 (C.A. 9).4 Though aware of the refusal of the Courtof Appeals for the Ninth Circuit to enforce the Board's decision inColson and Stevens,the Board respectfully disagrees with the court'sopinion in that case, and has decided to adhere to its original decision.Accordingly, for the reasons set forth in ourColson and Stevensdeci-sion,supra,we find that the Respondents, by their acts and conductset forth above, have violated Section 8(b) (4) (i), (ii) (A) and (B)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondents set forth in section III, above,occurring in connection with operations of the Employer describedin section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondents have engaged in unfair labor prac-tices in violation of Section 8(b) (4) (i), (ii) (A) and (B), we shallorder that they cease and desist therefrom and that they take certain'affirmative action designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Respondents are labor organizations within the meaning of theAct.2.The Employer, Murray W. McDaniel, d/b/a Treasure Homes,is engaged in commerce within the meaning of Section 2(6) and (7)of the Act and is further engaged in an industry affecting commercewithin the meaning of Section 8 (b) (4) of the Act.3.By threatening to picket and by picketing the construction proj-ects of Treasure Homes with an object of forcing or requiring TreasureHomes to sign an agreement which is prohibited by Section 8(e),Respondents having committed unfair labor practices within themeaning of Section 8 (b) (4) (i) and (ii) (A) of the Act.4.By picketing the construction projects of Treasure Homes withan object of forcing or requiring Treasure Homes to cease doing busi-ness with Lebo Construction Co., Seagraves and Joseph, and/or other* See alsoLos Angeles Building&Construction Trades Council,etal(CecilMays,et al.),140 NLRB 1249;Hoisting and Portable EngineersLocalUnion 101, affiliated withThe International Union of Operating Engineers,AFL-CIO (SherwoodConstruction Com-pany, Inc.),140 NLRB 1175. LOS ANGELES BLDG. & CONSTRUCTION TRADES COUNCIL283persons, the Respondents have committed unfair labor practices withinthe meaning of Section 8(b) (4) (i) and (ii) (B) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the Re-spondents, Los Angeles Building and Construction Trades Council,and Carpenters Local Union No. 1752, AFL-CIO, theirofficers,agents, representatives, successors, and assigns, shall :1.Cease and desist from :(a)Engaging in, or inducing or encouraging employees of TreasureHomes, Baxter & Son, or any other employer, to engage in, a strike,or threatening, coercing, or restraining Treasure Homes, or any otheremployer, by a strike or picketing, where in either case an object there-of is to force or require Treasure Homes to enter into any agreementwhich is prohibited by Section 8 (e).(b)Engaging in, or inducing or encouraging employees of TreasureHomes, Baxter & Son, or any other employer, to engage in, a strike, orthreatening, coercing, or restraining Treasure Homes, or any otheremployer, by a strike or picketing, where in either case an object there-of is to force or require Treasure Homes to cease doing business withLebo Construction Co., Paul Seagraves and R. C. Joseph, and/orother persons.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Post at the Respondent Unions' business offices and meetinghalls, copies of the attached notice marked "Appendix." 5Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-first Region, shall, after being duly signed by authorized representa-tives of the Respondent Unions, be posted by the Respondent Unionsimmediately upon receipt thereof, and be maintained for a period of60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken to insure that the notices are not altered, defaced,or covered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Twenty-first Region for posting by Treasure Homes,6In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substitutedfor the words"A Decision and Order"the words "ADecree of the United States Court of Appeals,Enforcing an Order." 284DECISIONSOF NATIONALLABOR RELATIONS BOARDLebo Construction Co., Seagraves and Joseph, and Baxter & Son, saidCompanies willing, at all locations where notices to their employeesare customarily posted.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Decision and Order,what steps the Respondents have taken to comply herewith.APPENDIXNOTICE TO ALL OUR MEMBERS AND ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT engage in, or induce or encourage employees ofTreasure Homes, Baxter & Son, or any other employer, to engagein, a strike, or threaten, coerce, or restrain Treasure Homes, or'any other employer, by a strike or picketing, where in either casean object thereof is to force or require Treasure Homes to enterinto any agreement which is prohibited by Section 8(e).WE WILL NOT engage in, or induce or encourage employees ofTreasure Homes, Baxter & Son, or any other employer, to engagein, a strike, or threaten, coerce, or restrain Treasure Homes, orany other employer, by a strike or picketing where in either casean object thereof is to force or require Treasure Homes to ceasedoing business with Lebo Construction Co., Paul Seagraves andR. C. Joseph, and/or other persons.Los ANGELES BUILDING AND CONSTRUCTIONTRADES COUNCIL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)CARPENTERS LOCAL UNIONNo.1752, AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 849 South Broadway, Los Angeles, California, Telephone No.Richmond 9-4711, if they have any question concerning this notice orcompliance with its provisions.